         Case 2:20-cv-00132-BSM Document 11 Filed 07/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT         JUL O7 2020
                     FOR THE EASTERN DISTRICT OF ARKANSAS JAMES W M CO'='
                                 DELTA DIVISION           By:    · c .-~, CK, CLERK
                                                                                                     DEPCLERK

EDRIN ALLEN                                                                PLAINTIFF

vs.                               No. 2:20-CV-132-BSM

GIBBS FERGUSON , et al                                                      DEFENDANTS


                         AMENDED ANWSER OF LARRY ALLEN

       At the time of filing Larry Allen's Answer neither he nor his attorney were aware of the
order dated Junel 7, 2020 denying Plaintiff's motion for a temporary restraining order and
preliminary injunction.

       Larry Allen, as Desha County Sheriff will continue to follow the law as usual unless the
Court declares the statute unconstitutional and issues an injunction, in which case he will follow
the Court's direction.

       We are informed by the Defendant, Henry Penny, that the Plaintiff has abandoned the
property. Upon inspection the premises does appear to have been vacated.



                                                     Larry Allen, Defendant

                                                    fl["~~
                                                     Gibbs Ferguson, t t ~ d a n t
                                                     209 Oak Street
                                                     McGehee, AR 71654
                                                     Arkansas Bar No. 71030

                                 CERTIFICATE OF SERVICE

        The foregoing pleading served on Plaintiff by mailing a copy to his attorney, Amy
Pritchard, 1201 McMath Avenue, Little Rock, AR 72201 by regular U.S. Mail on
July J_...~, 2020.
